DAVID HOROWITZ, P.C.

171 Madison Avenue, Suite 1300
New York, New York 10016
Tel: 212-684-3630 ¢ Fax: 212-685-8617

www.davidhorowitzpc.com
VIA ECF

February 3, 2020

United States Magistrate
Honorable Ramon E. Reyes, Jr.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Maria Rajacic v. Costco Wholesale Corporation
OUR FILE: 4887
Case No.: 1:18-CV-4212

Dear Honorable Magistrate Reyes:
This Firm represents the above named plaintiff.

Please accept this letter correspondence as a formal request for the Court to schedule a
conference to update Your Honor on the issues in the case and issue a discovery schedule order.

Briefly, plaintiff commenced this action in State Supreme Court. On or about July 25, 2018,
defendant Costco filed a notice of removal with this Court. (See, attached case history)

On or about August 15, 2018, Your Honor held an initial conference. The Court issued an initial
discovery order. The Court requested medical documentation confirming plaintiff's injury. As
such, plaintiff underwent diagnostic tests.

On October 18, 2018, a telephone conference was held with the Court. At that time, the Court
was updated on the plaintiff's injuries. Plaintiff was set to undergo further diagnostic tests.

Since we had not received the additional diagnostic test reports, by letter dated January 8, 2019,
ail parties respectfully requested an adjournment of the conference scheduled for January 16,
2019, which was granted. Your affirmant and defendant’s attorney were engaged in negotiations
to settle.

Based on the diagnostic tests and records through late 2018, by letter dated January 21, 2019,
plaintiff agreed to cap damages at $74,999.99. As a result, on or about January 22, 2019, Your
Honor issued an Order to Remand the case to State Supreme Court. (See, Case History).
Plaintiff, Ms. Rajacic, rejected an offer to settle made by defendant.
Case 1:18-cv-04212-DLI-RER Document 19 Filed 02/03/20 Page 2 of 4 PagelD #: 86

From January 22, 2019 through the present time, plaintiff has continued to undergo treatment at
the Healthcare Associates in Medicine Facility for her leg, ankle and head injury stemming from
the Costco fall. After an October 22, 2019 visit with Dr. Reilly, her orthopedic treating
physician, he indicated in his records that plaintiff was suffering from a “permanent soft tissue
injury from her fall.” As such, Ms. Rajacic, does not consent to cap damages at $74,999.99. This
was communicated to defendant’s attorney.

In response, on or about December 4, 2019, defendant once again filed a notice of removal.

In light of the above history, all parties respectfully request that this Court schedule a conference
to discuss this matter further and if satisfactory with the Court, set a discovery schedule for the
parties to continue and complete discovery.

Thank you for considering this application.

Respectfully submitted,
DANMID HOROWITZ, P.C.

  

Enclosure
Cc: CONNORS & CONNORS, P.C.

Attention: John P. Connors, Jr., Esq.

766 Castleton Avenue

Staten Island, NY 10310

ECF AND EMAIL: jconnorsjr@connorslaw.com
2/3/2020

Eastern District ob NewYork: pide Batabase t |2.(Revision 4.2,0-6)-History/Deguments Query

1:18-cv-04212-DLI-RER Rajacic v. Costco Wholesale Corporation
Dora Lizette Irizarry, presiding

Ramon E.

Reyes, Jr, referral

Date filed: 07/25/2018
Date terminated: 01/25/2019
Date of last filing: 12/05/2019

History

 

No.

Dates

Description

 

17

Filed & Entered:

12/05/2019

@ Notice of Appearance

 

Filed & Entered:

12/05/2019

<# Jury Demand

 

Filed & Entered:

12/04/2019

@ Notice of Removal

 

Filed & Entered:

12/04/2019

<3 Corporate Disclosure Statement

 

Filed & Entered:

12/04/2019

Proposed Summons/Civil Cover Sheet

 

Im ER BR ER Ee
I AC PIE FICS piso ||

Filed & Entered:

12/04/2019

 Notice(Other)

 

Filed & Entered:

01/25/2019

@ Order of Remand to State Court

 

Filed & Entered:

01/22/2019

& Order

 

_—
he

Filed & Entered:

01/22/2019

@ Letter

 

es
Pesah

Filed & Entered:

01/21/2019

& Letter

 

Filed & Entered:

01/09/2019

@ Order on Motion to Adjourn Conference

 

10 [Filed & Entered:

Terminated:

01/08/2019
01/09/2019

@ Motion to Adjourn Conference

 

NO

Filed & Entered:

10/23/2018

@ Notice of Appearance

 

Filed & Entered:

10/18/2018

@ Telephone Conference

 

Filed & Entered:

10/18/2018

& Notice (Other)

 

loo

Filed & Entered:

10/17/2018

Notice of Appearance

 

Filed & Entered:

08/15/2018

@ Notice (Other)

 

Filed & Entered:

08/15/2018

@ Initial Conference Hearing

 

Filed & Entered:

08/15/2018

@ Notice of Appearance

 

for fm

Filed & Entered:

08/14/2018

3 Case Management Statement

 

Filed & Entered:

08/08/2018

@ Set/Reset Hearings

 

Filed & Entered:

07/30/2018

Jury Demand

 

[bs FCA

Filed & Entered:

07/27/2018

@ Scheduling Order

 

Filed & Entered:

07/25/2018

@ Filing Fee Received

 

Filed & Entered:

07/25/2018

@ Notice of Removal

 

Filed & Entered:

07/25/2018

Corporate Disclosure Statement

 

 

[Go FR pp

 

Filed & Entered:

07/25/2018

 

Clerks Notice of Rule 73

 

 

 

 

 

 

PACER

Service Center

 

 

 

Transaction Receipt |

https://ecf.nyed.uscourts.gov/egi-bin/HistDocOry.p!?487861855953493-L_ 7 0-1

1/2
2/3/2020 Case 1:18-Cv-042 ESO LIARE RR Nem MpsrHenPatabas a RGINO 3 OUP) ia opunedts ues ID #: 88

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

62/03/2020 17:15:14
PACER . : . .
Login: Wislawyerpacerl] j}Client Code: i}maria rajacic
age tae Search 1:18-cv-04212-DLI-
Description: {History/Documents Criteria: RER
Billable i Cost: joo
Pages:

 

 

 

hitps://ecf.nyed uscourts.gov/cgi-bin/HistDacQry. pl? 487861 855953493-L_ 10-1

22
